Case: 14-41428      Document: 00513242155         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41428
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARCO ANTONIO AYALA-GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:14-CR-1273-1


Before HIGGINBOTHAM, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Marco Antonio Ayala-Garcia
raises an argument that he concedes is foreclosed by United States v. Morales-
Mota, 704 F.3d 410, 412 (5th Cir. 2013). In Morales-Mota, 704 F.3d at 412, we
rejected the argument that the Texas offense of “burglary of a habitation” is
broader than the generic, contemporary definition of “burglary of a dwelling”
under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines the “owner” of a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41428    Document: 00513242155    Page: 2   Date Filed: 10/22/2015


                                No. 14-41428

habitation as a person with a “greater right to possession of the property than
the actor.” Accordingly, the unopposed motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                      2